I concur that this is not a final appealable order using the balance test of Amato v. General Motors Corp. (1981), 67 Ohio St. 2d 253, 21 O.O.3d 158, 423 N.E.2d 452. If it were, every defense attorney would file for pretrial diversion and appeal when it was denied. It puts a difficult burden on the *Page 183 
prosecution to have to face this delay, and there would only be a few cases where refusal was discriminatory.
However, we would have a real problem with cases where the refusal was discriminatory. R.C. 2935.36 says the program shall be administered according to standards drafted by the trial judge. Suppose the standards were not followed, or suppose some egregious discriminatory standard was used to deny admission,e.g., the diversion was denied because the defendant was a woman or was black. Would we entertain such an assignment of error after conviction? And if we did and found it to be well taken, what would be the disposition in the case? Reverse the conviction and remand for admission into the program?
This dismissal leaves us with a lot of unanswered questions.